Case 1:17-cv-01726-YK Document 104-4 Filed 06/16/20 Page 1 of 12




                        EXHIBIT D
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            127
                                                              2 of 138
                                                                   12
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            128
                                                              3 of 138
                                                                   12
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            129
                                                              4 of 138
                                                                   12
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            130
                                                              5 of 138
                                                                   12
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            131
                                                              6 of 138
                                                                   12
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            133
                                                              7 of 138
                                                                   12
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            134
                                                              8 of 138
                                                                   12
Case
 Case1:17-cv-01726-YK
      1:17-cv-01726-YK Document
                        Document62-2
                                 104-4Filed
                                         Filed
                                            01/28/19
                                               06/16/20Page
                                                         Page
                                                            135
                                                              9 of 138
                                                                   12
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-4Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page136
                                                           10of
                                                              of138
                                                                 12
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-4Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page137
                                                           11of
                                                              of138
                                                                 12
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-4Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page138
                                                           12of
                                                              of138
                                                                 12
